Citation Nr: 1117942	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  04-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service connected left calcaneus.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of pelvic fractures.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for increased disability ratings for service-connected left calcaneus and residuals of pelvic fractures, each evaluated as 20 percent disabling.  The Veteran disagreed and perfected an appeal.

In August 2009, the Veteran and her representative presented testimony in support of her claims at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In September 2009, the Board remanded the claim for further evidentiary and procedural development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Board remanded the Veterans claims in the September 2009 decision ordering VBA to provide statutorily required notice to the Veteran; to contact the Veteran in writing and request that she provide the identity of health care providers and to obtain medical records from those health care providers; and to provide the Veteran with an orthopedic examination.  The Veteran was provided notice and requested to provide information regarding the treatment of her service-connected disabilities in a letter from VBA dated October 2009.  There was, however, no medical examination.

It appears that VBA interpreted the Board's September 2009 order to mean that a medical examination was to be provided only if new medical records were obtained.  A review of the record shows that the Veteran's claims are not ready to be adjudicated because medical evidence has not been adequately developed.  The Board notes that in Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  VBA interpreted the Board's order too strictly; the record supports a finding that VBA has not substantially complied with the September 2009 remand because no medical examination was provided.

The Veteran has testified that both her left calcaneus fracture residuals and her pelvic fracture residuals have worsened since the September 2008 VA medical examination.  See hearing transcript at pages 3 and 19.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

A review of the March 2006 and September 2008 VA examination reports shows that many of the symptoms the Veteran testified to at the August 2009 hearing were not mentioned or addressed by medical examiners.  The record also shows that the Veteran's residuals include symptoms of disorders that may be separately rated.  For example, the Veteran's pelvic fracture residuals apparently include lumbar spine deterioration with pain and radiculopathic or neuropathic symptoms.  See, for example, hearing transcript at pages 7, 12, 15 and 17.   

At the present time, those symptoms appear to be included in the current 20 percent disability rating and have not been considered as a secondary condition.  The Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board also notes that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  At the August 2009 hearing, the Veteran testified that she had to miss work on several occasions and had difficulty standing in her job as a teacher due to her service-connected disabilities.  See hearing transcript at page 8.

Finally, the Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).


Accordingly, the case is REMANDED for the following action:

1.  VBA shall obtain all pertinent VA treatment records pertaining to the Veteran's service-connected residuals of left calcaneus and pelvic fractures that are not already in the record and associate them with the Veteran's VA claims folder.  VBA shall also contact the Veteran in writing and provide her the opportunity to submit statements, medical evidence or other evidence in support of her claims or in support of her inability or difficulty caused by service-connected disabilities to work.

2.  Upon completion of the foregoing, VBA shall provide the Veteran with an examination by an appropriate physician who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide a thorough description of the residuals of the Veteran's service-connected left calcaneus and pelvic fracture disabilities.  

The examiner shall also include descriptions of the Veteran's separate and distinct lumbar spine disorders to include, if manifested, any joint or disc disease, neuropathic or radiculopathic disorders.  Specifically, the examiner shall provide an opinion whether any separate and distinct lumbar spine or neurological disorders are caused by or aggravated by either the Veteran's service-connected left calcaneus or pelvic fracture disabilities.  

The examiner shall provide an opinion regarding the degree to which pain limits functional ability, and shall provide a description of the impact all manifested symptoms of the Veteran's service-connected left calcaneus or pelvic fracture disabilities have on her ability to follow or maintain gainful employment.

Any diagnostic tests, x-rays or other imaging or consult deemed necessary by the examiner shall be accomplished.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  Following the foregoing, VBA shall readjudicate the Veteran's claims for increased disability ratings for service-connected left calcaneus and residuals of pelvic fractures and any other claim reasonably raised by the record.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


